Title: To James Madison from Fulwar Skipwith, 18 July 1804 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


18 July 1804, Paris. “The inclosed copies of correspondence between our Minister & myself, respecting the American Vessels captured by French privateers & condemned in the different ports of Spain, I deem of sufficient importance to communicate, tho’ I presume the Minister himself will not fail to make you fully acquainted with the subject upon which it treats. With this correspondence you also have an authentic list of those Captures, of the Privateers that captured them, & likewise the names of the ports, as far as they could be obtained at the Council of Prizes, in which those privateers had been fitted out.
“Altogether ignorant as I have been, untill the date of our Ministers letter of the 25th. Ulto., of our Government intending to seek redress from that of Spain on the ground of those condemnations, and observing that the principle of indemnification was not positively provided for in our late Treaty with that Country, I was induced in the instance of the Vessel called the Rover to lay an Appeal before the Council of Prizes, upon which a judgment in favor of both Vessel & Cargo has since been granted, & I have to add has very lately been submited by authority of this Government to their and the American Commission for liquidation. In making this Appeal it never once occured to me that I might be acting contrary to the wishes of the President, & especially since our Minister had never afforded me the slightest intimation to that purport; still this Appeal was not entered untill the Council had received a great number of others, and had rendered judgments in favor of several as is proven by the list here inclosed. I have communicated the Ministers letters to me on this subject to our Board, who have already the cases of the Rover & the Barbara before them. Whether they will consider themselves at liberty to withold their decissions on those cases I am not able to say.
“In my last letter to the Minister you will observe I have noticed the state in which the American claims were at that moment both with the French and our Commission. Some progress has been made since in the French Offices in preparing the Claims, but no definitive liquidations have yet been effected, in the mean time a few new claims have come forward. A general & comprehensive statement of the whole will be made out and forwarded to your Department, as soon as our Commissioners shall close their examination of them, which I expect will take place in the beginning of the ensuing month.
“I am led to believe from what daily passes under my eye with respect to the claims rejected by our Commission, that a considerable portion of those particularly upon which the opinions of the Board & myself coincide, have already the full support of the special Director of the 4th. Division of the Council of Liquidation, charged with the American claims, & that a decission in their favor may possibly be obtained from the Council themselves; if so, the Parties claiming expect to carry their Appeals, in the manner directed by the Convention, to the ultimate decission of the French Government. On the other hand I do not see how those Claims (comprizing mostly freights & demurrage) are to progress, on which my decissions should prove to be in harmony with those of the French Council, and in opposition to the decissions of the American Board; for I do not discover in any article of the Convention the mode of appealing provided unless it be in cases where the French Bureauxs shall persist to liquidate in opposition to the opinions of the Agent.”
Adds in a postscript: “In the list of Vessels here inclosed the Vessels followed by the initial C are those condemned; those followed by the initial A have been liberated.”
